Citation Nr: 0942670	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  04-28 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from July 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the appellant's 
PTSD disability rating from 30 percent to 50 percent 
disabling.  Since this increase did not constitute a full 
grant of the benefit sought, the increased rating issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).

In September 2006, the appellant presented sworn testimony 
during a personal hearing in Milwaukee, Wisconsin, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the appellant's 
claims file.

This claim came before the Board in January 2007.  At that 
time, the Board remanded the claim for additional evidentiary 
development.  The Board is obligated by law to ensure that 
the RO complies with its directives; where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As the January 
2007 Board remand directives have been complied with, the 
Board will proceed to a decision in the appellant's claim.


FINDINGS OF FACT

1.  The evidence of record indicates that the appellant's 
PTSD is manifested by occupational and social impairment due 
to such symptoms as: sleep impairment; nightmares; anger; 
irritability; and hypervigilance.

2.  The evidence of record does not demonstrate that the 
appellant's PTSD is manifested by suicidal ideation, 
obsessional rituals that interfere with routine activities, 
illogical speech, near continuous panic, spatial 
disorientation, gross impairment in thought processes, 
persistent delusions or hallucinations, inability to perform 
activities of daily living, disorientation to time or place 
or memory loss.

3.  The medical and other evidence of record does not 
indicate that the appellant's service-connected PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of the currently 
assigned 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  


The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  The 
Board notes that for claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his possession that might pertain to 
the claim.  See 73 Fed. Reg. 23, 353 (Apr. 30, 2008).  The 
absence of notice of this element is of no consequence since 
it is no longer required by law. 
The Board notes that the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), was recently vacated by the United 
States Court of Appeals for the Federal Circuit and 
accordingly does not apply to the present claim.  See 
Vazquez-Flores v. Peake, No. 08-7150 (Fed. Cir. Sept. 4, 
2009).  Therefore, the Board finds that adequate notice was 
provided to the appellant in September 2003 and February 
2007, and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, the notice 
letters dated in March 2006 and February 2007 informed the 
appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  Evidence 
of record indicates that the appellant was denied entitlement 
to Social Security Administration benefits.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
October 2003, July 2005 and January 2009.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorder since he was last examined in January 2009.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).

Additionally, the Board finds there has been substantial 
compliance with its January 2007 remand directives.  The 
Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand.  See 
Stegall, supra.)  The record indicates that the Appeals 
Management Center (AMC) obtained missing treatment records 
and scheduled the appellant for a medical examination and the 
appellant attended that examination.  The AMC later issued a 
Supplemental Statement of the Case in June 2009.  Based on 
the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




II.  The Merits of the Claim - Schedular Rating

The appellant contends that his service-connected PTSD is 
more severe than contemplated by his currently assigned 50 
percent disability rating.

Relevant Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2009).  While 
a veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and increase in the 
disability rating is at issue, it is generally the present 
level of the disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The appellant was 
originally granted entitlement to service connection for PTSD 
in May 2001, with an effective date of June 27, 2000.  At 
that time, he was assigned a 30 percent disability rating.  
The appellant initiated the present claim on June 30, 2003.  
As noted above, the October 2003 rating decision increased 
the appellant's disability evaluation from 30 percent to 50 
percent disabling, effective the date of the claim.

The Board notes that if VA's adjudication of an increased 
rating claim is lengthy, a claimant may experience multiple 
distinct degrees of disability that would result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision on that claim is made.  
Thus, VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (Board finding that veteran had disability "at some 
point during the processing of his claim," satisfied service 
connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 
(2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings. 

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the diagnosed 
disability in the appellant's case (PTSD).  In any event, 
with the exception of eating disorders, all mental disorders, 
including PTSD, are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The appellant has 
not requested that another diagnostic code should be used.

Ratings are assigned according to the manifestation of 
particular symptoms.  See 38 C.F.R. § 4.130 (2009).  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under the provisions for rating psychiatric disorders, a 70 
percent disability rating requires evidence of the following:

Occupational and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked irritability 
with periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting; 
inability to establish and maintain 
effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name.
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Mittleider Concerns

The appellant's treatment history indicates that he suffers 
from alcohol and marijuana dependence, PTSD and a long-
standing personality disorder [not otherwise specified] with 
narcissistic features.  See, e.g., VA PTSD Examination 
Report, January 14, 2009.

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The Board 
recognizes that the January 2009 VA examiner attempted to 
differentiate between the symptomatology associated with the 
appellant's service-connected PTSD and his dependence and 
abuse of alcohol and marijuana.  However, given the 
complexity of the appellant's mental health diagnoses and 
their interrelated symptomatology, the Board will, for the 
purposes of this decision, attribute all of the appellant's 
psychiatric symptoms to his service-connected PTSD.  See VA 
PTSD Examination Report, January 14, 2009.

Analysis

The evidence dated since the assignment of the 50 percent 
rating on June 30, 2003, consists of the appellant's 
testimony and his statements, VA outpatient treatment records 
and three VA examinations.  After a careful review of the 
record and for reasons and bases expressed immediately below, 
the Board finds that the appellant's demonstrated PTSD 
symptomatology warrants a continuation of the currently 
assigned 50 percent rating.  See 38 C.F.R. § 4.7 (2009).

Initially, the Board acknowledges the appellant's statement 
that his October 2003 VA examination was invalid as it was 
performed by a psychologist rather than a psychiatrist.  See 
Appellant's Form 646, January 26, 2006.  There is no 
requirement that a VA PTSD examination be performed by a 
psychiatrist.  In fact, the Court held in Cox v. Nicholson, 
20 Vet. App. 563 (2007), that there is no requirement that 
medical examinations be conducted by a medical doctor; the 
issue involves whether the examiner has the type of education 
and clinical training to evaluate the medical issue at hand.  
Accordingly, the appellant's claim that his October 2003 VA 
examination was invalid is without merit.

The appellant was married from 1986 to 1999 and had three 
children during his marriage.  He was divorced in 1999, 
though the appellant stated that he maintained a close 
relationship with his ex-wife until her death in January 
2000.  Following his ex-wife's death, custody of the 
appellant's children was awarded to his ex-wife's sister, 
which was very upsetting for the appellant.  In July 2005, 
the appellant's subjective complaints focused on the loss of 
visitation with his children.  He reported a great deal of 
anger and sadness.  He stated that he was unable to make any 
legal changes because he could not afford an attorney.  
However, the appellant stated that he enjoyed doing whatever 
his children enjoyed doing.  He noted that he traveled to 
each of his children's baseball games every week and tried to 
be active in their activities.  See VA PTSD Examination 
Report, July 8, 2005.  In January 2009, the appellant 
reported that he had frequent contact with his two younger 
children and his 20 year old son was planning to move in with 
him in the spring.  See VA PTSD Examination Report, January 
14, 2009.  The appellant has clearly demonstrated his ability 
to maintain close family relationships.

The appellant has reported a varied employment history.  The 
appellant stated that he was laid off by a plumbing 
contractor, for whom he was a driver, in May 2003.  The 
appellant suspected that his employer objected to the amount 
of time he took off to attend PTSD group therapy, but this 
was the appellant's conjecture.  See VA PTSD Examination 
Report, October 3, 2003.  Thereafter, the appellant was 
employed as a school bus driver until May 2005.  At that 
time, the appellant left his employment because he was upset 
about not seeing his children as well as due to his 
responsibilities with his church.  See VA PTSD Examination 
Report, July 8, 2005.  After relocating to be closer to his 
children, the appellant was again hired as a school bus 
driver, a position which he currently holds.  See VA PTSD 
Examination Report, January 14, 2009.  There is no indication 
in the record that the appellant was terminated from 
employment or was unable to continue employment due to his 
PTSD symptomatology; in fact, as noted above, the appellant 
is currently employed.

During his January 2009 VA examination, the appellant 
reported that he attempted to attend Gateway Technical 
College.  Specifically, he stated that he was able to 
successfully complete the 2007 summer term with a 4.0 
average.  The appellant then indicated that he dropped out of 
school during the following semester prior to final 
examinations.  When asked why he dropped out of school, the 
appellant responded "a lot of stuff.  Things started getting 
worse.  Having nightmares.  Same old crap."  See VA PTSD 
Examination Report, January 14, 2009.  There is no evidence 
of record to establish that the appellant was unable to 
continue in school due to his PTSD.  

The appellant reported that he became actively involved in 
Alcoholics Anonymous (AA) in June 1997.  In July 2005, the 
appellant reported attending two to three AA meetings per 
week and was a director on the governing board of his AA 
club.  He stated that he helped to organize and operate AA 
picnics and he enjoyed working with new members.  The 
appellant also indicated that he was active in his church, 
attending services weekly in addition to meeting with a 
church member once per week for discussion.  See VA PTSD 
Examination Report, July 8, 2005.  In January 2009, the 
appellant stated that he had maintained fairly consistent 
sobriety from alcohol up until approximately July 2008.  As 
of that time, the appellant reported he stopped attending AA 
meetings.  From that point forward, he stated he had few 
friends or confidants.  Interestingly, the appellant 
identified one male acquaintance with whom he socialized, 
along with others, at the Veterans of Foreign Wars (VFW) 
Post.  See VA PTSD Examination Report, January 14, 2009.  It 
is clear that the appellant's social contact decreased since 
he began consuming alcohol again in 2008; however, he was 
still able to establish and maintain social relationships, as 
evidenced by his aforementioned friendship and socializing at 
the VFW Post.

There is no indication the appellant has suffered from any 
impairment of judgment or thinking.  The appellant has 
consistently demonstrated he is oriented to person, place, 
time and situation and has never exhibited spatial 
disorientation.  He had no impairment of thought or 
communication and at no time complained of audiological or 
visual hallucinations.  Throughout his treatment at VA and 
during his VA compensation and pension examinations, he was 
well dressed and clearly able to maintain his personal 
hygiene.  The appellant did not endorse memory loss or 
obsessive/ritualistic behavior.  His speech was normal at all 
times and he did not experience panic attacks.  During each 
of his VA examinations, the appellant was considered 
competent to handle his own affairs.  He was able to function 
independently, appropriately and effectively.  See VA PTSD 
Examination Reports; October 3, 2003, July 8, 2005 and 
January 14, 2009.

The appellant stated that he experienced some remote suicidal 
ideation during the summer of 2006.  However, he indicated 
that he did not have a plan to commit suicide.  See Travel 
Board Hearing Transcript, September 12, 2006.  Further, at no 
time during his VA treatment did the appellant endorse 
suicidal ideation.  See VA PTSD Examination Reports; October 
3, 2003, July 8, 2005 and January 14, 2009.  In July 2004 and 
July 2005, the appellant endorsed suffering from depression.  
However, in July 2004, the appellant attributed his 
depression to the loss of his employment and in July 2005, 
attributed his depression to not seeing his children as often 
as he would have liked.  See VA treatment note, July 19, 
2004; VA Examination Report, July 8, 2005.  At no time did 
the appellant indicate that his depression was related to his 
PTSD.

While the aforementioned symptomatology demonstrated by the 
appellant is indicative of mild PTSD, the Board is aware of 
the increase in symptoms beginning in July 2008 when he began 
to consume alcohol again.  The appellant stated that he 
consumed intoxicants on a near daily basis.  He indicated 
that his general daily consumption of alcohol included up to 
a case of beer along with additional hard liquor.  The 
appellant also conceded recent use of marijuana, 
approximately every other day.  See VA PTSD Examination 
Report, January 14, 2009.  The appellant also endorsed 
impaired impulse control, to include unprovoked irritability.  
It was noted that the appellant attempted to assault a young 
man with a baseball bat, threw a friend over a bar and 
displayed a knife around one of his supervisors.  See 
Appellant's Post-Remand Brief, July 23, 2009.  Further, 
during his January 2009 VA examination, the appellant stated 
he suffered from frequent anger and irritability.  See VA 
PTSD Examination Report, January 14, 2009.  While this 
increase in symptomatology is noted, it still clearly remains 
within the criteria for a 50 percent disability evaluation.

Global Assessment of Functioning

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the appellant's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score is, of course, just one part of the medical evidence to 
be considered, but it is not dispositive.  See VAOPGCPREC 10-
95.  The same is true of any physician's statement as to the 
severity of a condition.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

The Board is unclear as to the reasoning behind the 
predominant assignment of GAF scores between 40 and 50.  See 
VA Treatment Records, generally.  A GAF score of 31 to 40 
indicates "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work)."  A GAF score of 41 to 50 shows "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  As discussed at length 
above, at no time has the appellant demonstrated any of the 
symptomatology associated with GAF scores between 40 and 50.  

The Board is aware that the appellant's GAF score has 
decreased [noted as 69 in October 2003 and July 2005 and 55 
in January 2009].  GAF scores ranging between 61 to 70 
typically reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
DSM-IV at 44-47.  The January 2009 VA examiner also noted 
that deterioration of the appellant's GAF score was 
attributable to several factors including an increase in PTSD 
symptoms as well as his recent resumption of dependence and 
abuse of both alcohol and cannabis.  See VA Examination 
Report, January 14, 2009.

Conclusion

As noted above, the Board's inquiry is not necessarily 
limited to the criteria found in the VA rating schedule.  See 
Mauerhan, supra.  However, the Board has not identified any 
other aspects of the appellant's service-connected PTSD which 
would enable it to conclude that the criteria for a higher 
rating have been approximated, and the appellant and his 
representative have pointed to no specific example of such 
pathology.

In short, while the appellant does arguably demonstrate 
'impaired impulse control,' the remainder of the criteria for 
the assignment of a 70 percent rating are not met or 
approximated.  A review of the medical evidence indicates 
that the appellant's psychiatric symptomatology centers on 
his chronic sleep impairment, nightmares, irritability and 
anger.  While in no way discounting the impact these symptoms 
have on the appellant's life, these symptoms are congruent 
with the currently assigned 50 percent disability rating.  
Accordingly, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Code 9411.

The Board also considered the appellant's entitlement to a 
100 percent disability rating.  There is no indication of 
total occupational and social impairment, as would be 
required by such a rating.  There is no evidence of gross 
impairment in thought processes and communication, persistent 
delusions or hallucinations, or grossly inappropriate 
behavior; nor is there a persistent danger of the appellant 
hurting himself or others, a disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name, or inability to perform activities of daily living.  
As was indicated above, the appellant has a relatively stable 
work history and appears to demonstrate adequate social 
functioning.  The appellant himself does not appear to 
endorse the severe pathology required for a 100 percent 
rating.  Accordingly, a review of the evidence indicates that 
symptomatology associated with the appellant's PTSD most 
closely approximates that which allows for the assignment of 
a 50 percent evaluation.  An increased rating is therefore 
denied.

Hart Considerations

The appellant's 50 percent disability rating for PTSD was 
assigned as of the date of his claim for an increased 
disability rating; June 30, 2003.

In Hart, supra, the Court stated that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In the instant case, the competent 
medical evidence shows that throughout the appeal period, the 
appellant has not demonstrated PTSD symptomatology warranting 
a disability rating higher than the currently assigned 50 
percent.  The October 2003, July 2005 and January 2009 VA 
examination reports as well as the VA treatment records 
indicate that the PTSD symptoms remained relatively 
consistent throughout the period.  No other evidence was 
presented to allow for the assignment of an increased 
disability rating at any time during the period here under 
consideration.

III.  The Merits of the Claim - Extraschedular Rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).
Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
PTSD and the Board has been similarly unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected PTSD.  
There is no unusual clinical picture presented, nor is there 
any other factor which takes the disability outside the usual 
rating criteria.

In short, the evidence does not support the proposition that 
the appellant's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).

ORDER

Entitlement to an increased disability rating in excess of 50 
percent for PTSD is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


